*224Concurring Opinion.
Fenner, J.
I accept the conclusion announced in the French jurisprudence and not contradicted by any contrary adjudication in this State that the good faith which gives civil effects to marriages otherwise null, may, in certain eases, arise from error of law as well as from error of fact.
In such case, however, the error of law must qiossess two qualities :
1. It must be actual.
2. It must be excusable.
Great caution and strictness should be exercised in admitting such pretensions.
Yet, in the language of Toullier, the question of good faith vel non, in such a case, “ presents always a question of fact, for the solution of which the judge must consider the particular circumstances of each case and especially the condition of the spouses.”
In appreciating the facts of this case the majority of the court concludes that the .wife was actually ignorant of the law and that her ignorance was excusable. I do not find that the learned judge a quo announced a different conclusion on the facts. His opinion ivas based exclusively on the principle that error of law caunot be the basis of good faith.
While the evidence is not altogether satisfactory to my mind, yet, considering the finding of my brethren; the minority and sex of the party; her ignorance of the English language; her nativity in France where, such marriages may be legalized; her recent arrival in this country; her seclusion in a convent; her subordination to the man who married her who was greatly her senior, and. to whose charge and protection she liad been confided; the approval, advice and participation given hy her parents to the marriage; and the fact that the marriage no longer exists and no public interests are involved conflicting with those of the mother and her innocent offspring, I find strong circumstances going- to make the case peculiar and exceptional and robbing it of serious danger as a precedent.
I feel, therefore, that I can concur without opening the door for tlie ready admission of such defenses and with the full warning that I shall not recognize them in future cases except when attended by such peculiar circumstances or others equally strong.